Citation Nr: 1435318	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-50 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1963 and from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal. The RO in Albuquerque, New Mexico exercises current jurisdiction of the claims file.

The Veteran appeared at a Board hearing via video conference in November 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

In November 2013, the Board received additional evidence from the Veteran for which his representative waived initial Agency of Original Jurisdiction (AOJ) review and consideration.  See 38 C.F.R. § 20.1304 (2013).

In February 2013, the Board remanded the case to the Appeals Management Center (AMC) for additional development.

The Board remand also included the issue of entitlement to service connection for a bilateral knee disorder, claimed as secondary to the Veteran's service-connected back disorder.  In an October 2013 rating decision, the AMC awarded service connection for the disability with an initial rating of 10 percent for each knee, effective December 18, 2009.  There is no indication in the claims file the Veteran appealed either the initial rating or effective date.  Hence, that issue is no longer before the Board and will not be addressed in the action below.  See 38 C.F.R. § 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows the Veteran's service-connected lumbar spine, associated neurological, and bilateral knee disabilities have moderate to significant impact on his ability to maintain substantially gainful employment, to include sedentary work.  Specifically, his documented chronic pain, to include lumbar radiculopathy, renders sitting, even for non-prolonged periods, problematic.  His total combined rating, however, is less than 70 percent.  Hence, the Board does not have jurisdiction to award individual unemployability in the first instance.  See 38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ will ensure that all of the Veteran's related treatment records generated since the February 2013 remand are obtained and included in the claims file.  Obtain any necessary releases from the Veteran.

2.  After the above is complete, comply with 38 C.F.R. § 4.16(b) and refer the claims file to the Director, Compensation and Pension Service (Director) for consideration of a TDIU on an extraschedular basis.

3.  Upon completion of all of the above, if the Director's determination is adverse to the Veteran, issue he and his representative a Supplemental Statement of the Case (SSOC) and allow an appropriate period for a response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



